2016 UT App 128



               THE UTAH COURT OF APPEALS

       STATE OF UTAH, IN THE INTEREST OF M.H. AND M.K.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              J.H.,
                           Appellant,
                                v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                       No. 20160012-CA
                       Filed June 23, 2016

        Third District Juvenile Court, Tooele Department
             The Honorable Tupakk A.G. Renteria
                           No. 1104183

             Joseph P. Barrett, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                   MICHELE M. CHRISTIANSEN.

PER CURIAM:

¶1      J.H. (Mother) appeals the termination of her parental
rights. We affirm.

¶2     ‚[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] ‘the result must be against
the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.’‛ In
re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We
                            In re M.H.


‚review the juvenile court’s factual findings based upon the
clearly erroneous standard.‛ In re E.R., 2001 UT App 66, ¶ 11, 21
P.3d 680. A finding of fact is clearly erroneous only when, in
light of the evidence supporting the finding, it is against the
clear weight of the evidence. See id. Further, we give the juvenile
court a ‚wide latitude of discretion as to the judgments arrived
at based upon not only the court’s opportunity to judge
credibility firsthand, but also based on the juvenile court judges’
special training, experience and interest in this field.‛ Id.
(citations and internal quotation marks omitted). Finally,
‚[w]hen a foundation for the court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of
the evidence.‛ In re B.R., 2007 UT 82, ¶ 12.

¶3     Mother argues that there was insufficient evidence to
demonstrate grounds supporting termination of her parental
rights. The juvenile court based its termination decision on
several grounds, including failure of parental adjustment. See
Utah Code Ann. § 78A-6-507(1)(e) (LexisNexis 2012). The
evidence in the record supports the juvenile court’s
determination that there was a failure of parental adjustment.1
Failure of parental adjustment ‚means that a parent or parents
are unable or unwilling within a reasonable time to substantially
correct the circumstances, conduct, or conditions that lead to the
placement of their child outside their home, notwithstanding
reasonable and appropriate efforts . . . to return the child to that


1. Pursuant to Utah Code section 78A-6-507, the finding of any
single ground for termination is sufficient to warrant
termination of parental rights. See Utah Code Ann. § 78A-6-
507(1) (LexisNexis 2012); In re F.C. III, 2003 UT App 397, ¶ 6, 81
P.3d 790 (noting that any single ground is sufficient to terminate
parental rights). As a result, if there is sufficient evidence to
support any of the grounds for termination found by the juvenile
court, the termination of Mother’s rights is appropriate.




20160012-CA                     2                2016 UT App 128
                            In re M.H.


home.‛ Id. § 78A-6-502(2). Further, failure to comply with the
terms of a reunification plan is evidence of failure of adjustment.
See id. § 78A-6-508(5). However, the failure to complete the
requirements of the reunification plan, in and of itself, cannot
form the basis of terminating a person’s parental rights. See id.
§ 78A-6-507(2)

¶4     Here, Mother failed to comply with the terms of the
reunification plan. Specifically, Mother failed to obtain and
follow the recommendations of a psychological evaluation with
a parenting component, despite her caseworkers’ prodding to do
so. She failed to provide any evidence of consistent income that
would allow her to care for her children. She missed several
visits with her children and was late many other times despite
residing only a few blocks away from the location of the
meetings. Mother also failed to obtain stable and suitable
housing. Although Mother lived in a suitable apartment with her
boyfriend, the juvenile court found that the housing was not
stable, because the boyfriend could ‚kick out‛ Mother at any
time, which he had previously done on at least two occasions,
leaving Mother homeless each time. These failures demonstrated
that Mother was either unable or unwilling to substantially
correct the circumstances, conduct, or conditions that led to the
placement of her children outside her home. Accordingly, there
is sufficient evidence to support the juvenile court’s
determination that there was a failure of parental adjustment.

¶5     Similarly, the evidence supports the juvenile court’s
determination that it was in the best interests of the children to
terminate Mother’s parental rights. As set forth above, Mother
took virtually no steps to put herself in a position to adequately
care for the children. Despite months of involvement by the
Division of Child and Family Services (DCFS), Mother still had
no stable housing or employment. Mother refused to obtain a
psychological evaluation with a parenting component or
otherwise seek counseling that might have given her insights



20160012-CA                     3               2016 UT App 128
                             In re M.H.


into her decision-making processes and why some of the choices
she was making were not beneficial to herself or the children.
Such decisions included leaving the children with her father,
who had a record of drug use and sexual abuse, and refusing to
secure housing or employment not contingent upon Mother’s
relationship with her boyfriend. On the other hand, the children
were in need of stability that Mother was not in a position to
give them. Moreover, the children were receiving counseling
due to emotional and behavioral issues they were exhibiting
after their removal, and at the time of the termination
proceeding their therapists had not yet even been able to
recommend bringing Mother in for family sessions. Further,
even though the children were not in a legal-risk home, evidence
indicated that several families were interested in adopting them.
Thus, evidence in the record supported the juvenile court’s
determination that it was in the best interests of the children to
terminate Mother’s parental rights. We may not engage in a
reweighing of that evidence. See In re B.R., 2007 UT 82, ¶ 12.

¶6     Finally, Mother argues that the juvenile court erred in
determining that DCFS made reasonable efforts to reunify
Mother with her children. ‚Reasonable efforts‛ has been defined
as ‚a fair and serious attempt to reunify a parent with a child
prior to seeking to terminate parental rights.‛ In re A.C., 2004 UT
App 255, ¶ 14, 97 P.3d 706. However, the process is ‚a two way
street which ‘requires commitment on the part of the parents, as
well as the availability of services from the State.’‛ In re P.H., 783
P.2d 565, 572 (Utah Ct. App. 1989) (quoting In re J.C.O., 734 P.2d
458, 463 (Utah 1987)). Ultimately, reasonableness is an objective
standard that ‚depends upon a careful consideration of the facts
of each individual case.‛ In re K.F., 2009 UT 4, ¶ 51, 201 P.3d 985.
Thus, the juvenile court has broad discretion in determining
whether DCFS made reasonable efforts to reunify a child with
her parent. In re A.C., 2004 UT App 255, ¶ 20. Mother made next
to no effort to accept the assistance offered by DCFS. She refused
to attend a psychological assessment scheduled by her



20160012-CA                      4                2016 UT App 128
                          In re M.H.


caseworker and rebuffed repeated further efforts to get her to
attend an assessment. DCFS also arranged for Mother to receive
a grant that would have helped her obtain housing that was not
dependent on the whims of her romantic relationship. She
refused the grant. DCFS also facilitated visitation with her
children. However, Mother missed several appointments and
was late for many others. Ultimately, Mother points to nothing
in the record that demonstrates that DCFS failed to offer
reasonable services. Accordingly, she has failed to demonstrate
that the juvenile court abused its discretion in so finding.

¶7    Affirmed.




20160012-CA                   5              2016 UT App 128